EXHIBIT 10.4
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is made and entered into as of April
25, 2008, by and between Israel Fisher (the “Employee”) and Medis Technologies
Ltd., a Delaware corporation (the “Company”).  Each of the Employee and the
Company are sometimes referred to herein as a “Party” or, collectively, as the
“Parties.”
 
RECITALS
 
WHEREAS, the Employee has been granted the options to purchase shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Company, which are
identified on Exhibit A attached hereto (the “Options”);
 
WHEREAS, the Board of Directors of the Corporation (the “Board”), the
Compensation Committee of the Board and the Audit Committee of the Board, each
(a) has carefully reviewed and analyzed the transactions contemplated herein,
(b) believes it to be in the Company’s best interest to (i) cancel the Options
upon their surrender to the Company pursuant to the terms hereof and (ii) issue
certain restricted shares of Common Stock to the Employee as an incentive to the
Employee to surrender the Options and for the Employee’s long-term future
performance, and (c) has approved and authorized the Company to enter into such
transactions, all upon the terms and conditions hereinafter set forth; and
 
WHEREAS, the Employee desires to enter into the transactions contemplated by
this Agreement, all upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.    Surrender and Cancellation of Options.  Subject to the terms and
conditions of this Agreement, the Employee agrees as of the date hereof to
surrender to the Company all of the Options, at which time the Company shall
cancel the Options. Upon such cancellation, the stock option agreements
representing the Options (the “Option Agreements”) and any other document
regarding the surrendered Options will terminate and be of no further force and
effect. Such surrender and cancellation are together referred to herein as the
“Option Cancellation.”
 
2.    Issuance of Restricted Shares.  Subject to the terms and conditions of
this Agreement, the Company agrees to issue to the Employee, as of the date
hereof, an aggregate of 38,000 shares of its Common Stock (the “Restricted
Shares”), set forth more fully on Exhibit A attached hereto, which Restricted
Shares shall be issued pursuant to, and have the terms and conditions set forth
in, the Company’s 2007 Equity Incentive Plan and in one or more Restricted Share
Agreements in the form attached hereto as Exhibit B (the “Restricted Share
Agreement” and, collectively with this Agreement, the “Transaction Documents”).
The issuance of the Restricted Shares to the Employee, collectively with the
Option Cancellation, the “Transactions.”
 
3.    Deliveries.  Concurrently with the Option Cancellation, (a) the Employee
shall deliver to the Company the originally executed Option Agreements
representing all of the
 

--------------------------------------------------------------------------------


Options, marked “cancelled” and (b) the Company and the Employee shall execute
and deliver the Restricted Share Agreement(s).
 
4.    Representations and Warranties of the Employee.  The Employee represents
and warrants to the Company as follows:
 
(a)    Obligation of the Employee.  The Transaction Documents constitute the
legal, valid and binding obligation of the Employee, enforceable in accordance
with their respective terms.
 
(b)    Non-Contravention.  Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Employee is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Employee is a party or by which the Employee is bound
or to which the Employee’s assets are subject.
 
(c)    The Options.  The Employee is the record and beneficial owner of the
Options. The Employee owns the Options free and clear of all claims, charges,
equities, liens, security interests, pledges, mortgages or encumbrances (other
than (i) as will be discharged on or prior to the date hereof and (ii) any
restrictions under the Securities Act of 1933, as amended (the “Securities Act”)
or state securities laws).
 
(d)    Investment Experience.  The Employee is an “accredited investor” as
defined in Rule 501(a) of Regulation D, promulgated under the Securities Act or,
if not an “accredited investor,” either alone or with the Employee’s
representatives has such knowledge and experience in financial and business
matters that the Employee is capable of evaluating the merits and risks of the
Transactions. The Employee is aware of the Company’s business affairs and
financial condition and has had access to and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
enter into and consummate the Transactions. The Employee acknowledges that the
Employee has been afforded the opportunity to ask questions and receive answers
from the Company regarding the (i) Company, (ii) Transactions, (iii) Transaction
Documents and (iv) Restricted Shares, and to obtain any additional information
reasonably necessary to verify the accuracy of such information, and has
received satisfactory answers to any such questions. The Employee further
acknowledges that the Employee has been afforded the opportunity to consult the
Employee’s own legal, tax and financial advisors regarding the (i) Company, (ii)
Transactions, (iii) Transaction Documents and (iv) Restricted Shares, and that
the Employee possesses, either alone or with the Employee’s representatives,
such business and financial experience to protect the Employee’s own interests
in connection with the consummation of the Transactions, and further
acknowledges that the Employee has not received and is not relying upon any
legal, tax or financial advice from the Company or any of its employees,
officers or representatives.
 
- 2 -

--------------------------------------------------------------------------------


(e)    Investment Intent.  The Employee is acquiring the Restricted Shares for
the Employee’s own account for investment purposes only and not with a present
view to, or for resale in connection with, any distribution thereof, or any
direct or indirect participation in any such distribution, in whole or in part,
within the meaning of the Securities Act. No arrangement exists between the
Employee and the Company and any other person regarding the resale or
distribution of the Restricted Shares. The Employee understands that the right
to transfer the Restricted Shares is not permitted absent registration under the
Securities Act or an exemption therefrom and that the Company is not required to
register the Restricted Shares under the Securities Act or register or qualify
the Restricted Shares under any state securities law.
 
5.    Representations and Warranties of the Company.  The Company represents and
warrants to the Employee as follows:
 
(a)    Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
(b)    Authorization.  (i) The Company has all requisite corporate power,
capacity and authority and has taken all requisite corporate action to
authorize, execute and deliver each of the Transaction Documents, to consummate
the Transactions and to carry out and perform all of its obligations under the
Transaction Documents and (ii) the Transaction Documents each constitutes the
legal, valid and binding obligation of the Company.  Except as otherwise
described herein or as may be required by The Nasdaq Global Market, the Company
is not required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any government or governmental agency or
third party in order to consummate the Transactions.
 
(c)    Non-Contravention.  Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Company is subject, or violate any provision of its
certificate of incorporation or bylaws or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which its assets are subject.
 
6.    Covenants.
 
(a)    The Employee hereby covenants and agrees that (i) the Employee will use
the Employee’s best efforts to take all action and to do all things necessary,
proper or advisable in order to consummate and make effective the Transactions
and (ii) in case at any time after the date hereof any further action is
necessary to carry out the purposes of the Transaction Documents, the Employee
will take such further action (including, without limitation, the execution and
delivery of such further instruments and documents) as the Company reasonably
may request, all at the sole cost and expense of the Company.
 
- 3 -

--------------------------------------------------------------------------------


(b)    The Company hereby covenants and agrees that (i) it will use its best
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the Transactions and (ii) in case at
any time after the date hereof any further action is necessary to carry out the
purposes of the Transaction Documents, it will take such further action
(including, without limitation, the execution and delivery of such further
instruments and documents) as the Employee reasonably may request, all at the
sole cost and expense of the Company.
 
7.    Miscellaneous.
 
(a)    Entire Agreement.  The Transaction Documents constitute the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they related in any way to the subject matter hereof.
 
(b)    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, assigns, personal
representatives, heirs, executors and administrators.  Notwithstanding the
foregoing, neither of the Parties may assign either this Agreement or any of
their respective rights, interests, or obligations hereunder without the prior
written approval of the other Party.
 
(c)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(d)    Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(e)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(f)    Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
the Employee.  No waiver by either Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
(g)    Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive the execution and delivery hereof and any
investigation made by the Company or the Employee.
 
- 4 -

--------------------------------------------------------------------------------


(h)    Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Exchange Agreement as
of the date first above written.
 
 

 
/s/ Israel Fisher

--------------------------------------------------------------------------------

[EMPLOYEE]




MEDIS TECHNOLOGIES LTD.  
 
 
By:  /s/ Howard Weingrow

--------------------------------------------------------------------------------

Name:  Howard Weingrow
Title:    COO

 
 
 

 
- 6 -

--------------------------------------------------------------------------------




Exhibit A
 
Options and Restricted Shares
 


Exercise Price
13.08
14.93
20.98
14.90
Total
Date issued
3-Nov-04
26-Aug-05
18-Jul-06
4-Jun-07
 
Date Vested
3-Nov-05
29-Dec-05
18-Jul-07
4-Jun-08
 
Expiration Date
3-Nov-08
26-Aug-09
18-Jul-10
4-Jun-11
 
Number of options to be cancelled:
Israel Fisher
15,000
20,000
30,000
30,000
95,000
Number of restricted shares to be issued at 2.5 to 1:
Israel Fisher
6,000
8,000
12,000
12,000
38,000
Restricted shares vesting date:
3-Nov-08
One year
from exchange
13 months
from exchange
14 months
from exchange


 



 


 
- 7 -

--------------------------------------------------------------------------------


Exhibit B
 
Restricted Share Agreement
 

 
 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

